Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: the prior art of Brisson et al.US Patent No. 10467685 disclose a system and device for rental dispensing of UAVs and disclose at col. 7, lines 43-54 a movable wall is moved to push the UAV from a landing pad to an elevator shelf. But the prior art fails to disclose a station for an unmanned aerial robot, the station comprising: a control box having a landing surface formed with a guide mark, the guide mark configured to guide a landing point of the unmanned aerial robot; an elevator disposed in the control box and configured to move along a vertical axis; and a landing stand coupled to the elevator and having a highest height located above a height of the landing surface of the control box.  Nor does the prior art disclose a landing station for an unmanned aerial robot, the landing station comprising: a control box having a landing surface; an elevator disposed in the control box and configured to move along a vertical axis; a landing stand coupled to the elevator and configured to receive the unmanned aerial robot; and a processor configured to: control the elevator to move upwards along the vertical axis to move the landing stand to a top position vertically spaced from the landing surface of the control box to receive the unmanned aerial robot, and when the unmanned aerial robot lands on the landing stand, control the elevator to move downwards along the vertical axis to move the landing stand to a bottom position inside of the control box.  These limitations in combination are neither taught nor obvious by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lewis et al. (U.S. Pub No. 20180092484) discloses at paragraph 0035 a landing pad receptacle that may be mounted in an elevator extending from a roof to another part of a building. But does not achieve the result of the invention : for an unmanned aerial robot, the landing station comprising: a control box having a landing surface; an elevator disposed in the control box and configured to move along a vertical axis; a landing stand coupled to the elevator and configured to receive the unmanned aerial robot; and a processor configured to: control the elevator to move upwards along the vertical axis to move the landing stand to a top position vertically spaced from the landing surface of the control box to receive the unmanned aerial robot, and when the unmanned aerial robot lands on the landing stand, control the elevator to move downwards along the vertical axis to move the landing stand to a bottom position inside of the control box.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661